IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,892




EX PARTE KARL WAYNE THOMAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31906 IN THE 33RD DISTRICT COURT
FROM BURNET COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to ten and a half years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because she failed to
timely file notice of appeal. We remanded this application to the trial court for findings of fact and
conclusions of law.
            The trial court has determined that trial counsel failed to timely file notice of appeal. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. 31906 from the 33rd  Judicial District Court of Burnet County.  Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues. We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered:       April 9, 2008
Do Not Publish